         Case 6:19-cv-00795-ML Document 14 Filed 08/24/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK

                          JUDGMENT IN A CIVIL CASE

Jeanette M. Jaques

             Plaintiff
       vs.                              CASE NUMBER: 6:19-cv-795 (ML)

Andrew Saul

             Defendants


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: remanding to the Commissioner for further
administrative proceedings pursuant to fourth sentence of 42 U.S.C. §405(g).

All of the above pursuant to the order of the Honorable Judge Miroslav Lovric, dated the
24th day of August, 2020.

DATED: August 24, 2020




                                               s/Kathy Rogers
                                               Deputy Clerk
